United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS      August 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-10611
                        Conference Calendar



JEFFREY M. ORTIZ,

                                    Petitioner-Appellant,

versus

L. E. FLEMING, Warden, Federal Medical Center-Fort Worth,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CV-1442-Y
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Jeffrey M. Ortiz, federal prisoner # 85990-012, appeals from

the district court’s denial of his 28 U.S.C. § 2241 petition.              In

that petition, Ortiz sought habeas corpus relief on the ground

that the Bureau of Prisons (“BOP”) violated his constitutional

rights by informing him he was eligible for early release under

18 U.S.C. § 3621(e)(2)(B) and then subsequently determining that

he was ineligible for early release.   In an appeal from the

denial of habeas relief, “this Court reviews the district court’s


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10611
                                 -2-

determinations of law de novo and its findings of facts for clear

error.”    Venegas v. Henman, 126 F.3d 760, 761 (5th Cir. 1997).

     Ortiz did not have a constitutionally protected right to

early release under 18 U.S.C. § 3621(e)(2)(B).    See Rublee v.

Fleming, 160 F.3d 213, 216-17 (5th Cir. 1998).    Accordingly, the

district court properly denied Ortiz’s instant petition.    This

appeal is without arguable merit and is thus frivolous.     See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).     Because it

is frivolous, the respondent’s motion to dismiss the instant

appeal is GRANTED.   All other outstanding motions are DENIED.

The instant appeal is DISMISSED AS FRIVOLOUS.    See 5TH CIR.

R. 42.2.

     MOTION TO DISMISS GRANTED; ALL OTHER OUTSTANDING MOTIONS

DENIED; APPEAL DISMISSED AS FRIVOLOUS.